Name: Commission Implementing Regulation (EU) 2017/1586 of 19 September 2017 amending Regulation (EC) No 1067/2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007
 Type: Implementing Regulation
 Subject Matter: international trade;  plant product;  agricultural policy;  tariff policy;  America;  trade;  cooperation policy
 Date Published: nan

 20.9.2017 EN Official Journal of the European Union L 241/12 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1586 of 19 September 2017 amending Regulation (EC) No 1067/2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a) and (b) of the first paragraph of Article 187 thereof, Whereas: (1) Commission Regulation (EC) No 1067/2008 (2) provides for the opening of an overall tariff quota for the import of 3 112 030 tonnes of common wheat falling under CN code 1001 99 00 of a quality other than high quality, at a rate of EUR 12 per tonne. This overall tariff quota includes a subquota of 38 853 tonnes for the imports from Canada. (2) Pursuant to Council Decision (EU) 2017/38 (3), the Council agreed on the provisional application of the Comprehensive Economic and Trade Agreement between Canada of the one part, and the European Union and its Member States, of the other part (the Agreement). (3) Article 2.4 of the Agreement provides for the reduction or elimination of customs duties on goods originating in either Party in accordance with the tariff elimination schedules set out in Annex 2-A to the Agreement. Point 9 of that Annex provides for a duty-free tariff quota of 100 000 tonnes of common wheat of a quality other than high quality, falling under CN code 1001 99 00 and originating in Canada, for a period of 7 years. Point 6 of that Annex provides for transitional rules for the first year. (4) The Protocol on rules of origin and origin procedures, attached to the Agreement, sets out the rules to be applied as regards the proof of origin. It is therefore appropriate to lay down provisions on the presentation of a proof of origin in accordance with that Protocol. (5) Regulation (EC) No 1067/2008 should therefore be amended accordingly. The proposed amendments should apply as from 21 September 2017, the date of the provisional application of the Agreement, and therefore this Regulation should enter into force as soon as possible. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1067/2008 is amended as follows: (1) Article 1 is replaced by the following: Article 1 1. By way of derogation from the Common Customs Tariff, the import duty for common wheat falling under CN code 1001 99 00, of a quality other than high quality as defined in Annex II to Commission Regulation (EU) No 642/2010 (*1), shall be fixed in the framework of the quotas opened by this Regulation. 2. The Common Customs Tariff shall apply to imports of the products referred to in this Regulation in excess of the quantities provided for in Articles 2 and 3. (*1) Commission Regulation (EU) No 642/2010 of 20 July 2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 (OJ L 187, 21.7.2010, p. 5)." (2) Article 2 is amended as follows: (a) paragraph 1 is replaced by the following: 1. A tariff quota for the import of 3 073 177 tonnes of common wheat falling under CN code 1001 99 00 of a quality other than high quality is hereby opened on 1 January of every year. Duty on import within the tariff quota shall be levied at a rate of EUR 12 per tonne. (b) paragraph 2 is replaced by the following: 2. From 2017 to 2023, a tariff quota for the import from Canada of 100 000 tonnes of common wheat falling under CN code 1001 99 00 of a quality other than high quality is hereby opened on 1 January of every year (order number 09.4124). By way of derogation from the first subparagraph, for the year 2017, the quantity of the tariff quota shall be 27 778 tonnes. Import within the tariff quota shall be duty-free. (3) Article 3 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The import tariff quota referred to in Article 2(1) shall be divided into three subquotas:  subquota I (order number 09.4123): 572 000 tonnes for the United States of America,  subquota II (order number 09.4125): 2 378 387 tonnes for third countries, except Canada and the United States of America,  subquota III (order number 09.4133): 122 790 tonnes for all third countries. (b) paragraph 2 is replaced by the following: 2. Where, in the course of a year, it emerges that there is a serious shortfall in the take-up of subquota I, the Commission may, with the agreement of the third country concerned, adopt arrangements to transfer the unused quantities to the other subquotas, in accordance with the procedure referred to in Article 229(2) of Regulation (EU) No 1308/2013. (c) in paragraph 3, the words subquota III are replaced by the words subquota II. (4) In Article 4, paragraph 2 is replaced by the following: 2. Each licence application shall indicate a quantity in kilograms (whole numbers) which may not exceed:  in the case of subquota II referred to in Article 3(1), the total quantity opened for the subperiod concerned,  in the case of the quota referred to in Article 2(2) and of subquotas I and III referred to in Article 3(1), the total quantity opened for the year for the quota or subquota concerned. The import licence application and the import licence shall mention a single country of origin. (5) In Article 8, the following paragraph is added: By way of derogation from the first paragraph, the release into free circulation in the Union of common wheat of a quality other than high quality originating in Canada shall be conditional upon production of an origin declaration. The origin declaration shall be provided on an invoice or any other commercial document that describes the originating product in sufficient detail to enable its identification. The text of the origin declaration shall be as set out in Annex 2 to the Protocol on rules of origin and origin procedures to the Comprehensive Economic and Trade Agreement between Canada, of the one part, and the European Union and its Member States, of the other part (*2). (*2) OJ L 11, 14.1.2017, p. 23." Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 21 September 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1067/2008 of 30 October 2008 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EC) No 1234/2007 (OJ L 290, 31.10.2008, p. 3). (3) Council Decision (EU) 2017/38 of 28 October 2016 on the provisional application of the Comprehensive Economic and Trade Agreement between Canada of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 1080).